153 Ga. App. 7 (1980)
264 S.E.2d 506
MAGRUDER
v.
COFER.
58412.
Court of Appeals of Georgia.
Submitted September 11, 1979.
Decided January 9, 1980.
Harl C. Duffey, Jr., for appellant.
Arthur K. Bolton, Attorney General, Daryl A. Robinson, Assistant Attorney General, for appellee.
SMITH, Judge.
Magruder appealed to the trial court from the Department of Public Safety's revocation of his driver's license upon a determination that he was an habitual violator. The trial court sustained the department's action. We likewise affirm.
1. Contrary to appellant's contention, there is no deficiency in the form of the judgment.
2. The evidence showed appellant had been convicted fifteen times for moving traffic offenses, the offenses occurring within a ten-year period. The latter period was properly invoked by the commissioner and the trial court, as the amendment changing the period was not effective at the time of the fifteenth offense committed by appellant. See Ga. L. 1975, pp. 1008, 1032; Ga. L. 1977, pp. 307, 308; Ga. L. 1978, pp. 225, 226, effective July 1, 1978 (Code Ann. § 68B-308); Kelly v. Cofer, 150 Ga. App. 24 (256 SE2d 635) (1979).
3. A compilation of appellant's convictions prepared by the custodian of the department's records was correctly allowed, under Ga. L. 1975, pp. 1008, 1021, as amended *8 (Code Ann. § 68B-215 (e)), and it supported the revocation of appellant's license.
Judgment affirmed. Quillian, P. J., and Birdsong, J., concur.